Citation Nr: 9904138	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  96-18 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to April 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
May 1994 rating determination by the Philadelphia, 
Pennsylvania, Regional Office (RO).

The veteran was afforded a hearing at the Board before the 
undersigned in April 1998.  She is represented in her appeal 
by Disabled American Veterans.


FINDINGS OF FACT

1.  Multiple sclerosis was not present during active service 
or within 7 years after the veteran's separation from active 
service.

2.  Multiple sclerosis was first shown in 1986, approximately 
14 years after the veteran's separation from active military 
service.

3.  The record lacks competent medical evidence establishing 
a nexus, or causal relationship, between the diagnosed 
multiple sclerosis and inservice occurrences or events.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  The veteran's service medical records, 
including the July 1971 discharge examination report, are 
negative for manifestations or findings of symptoms 
suggestive of multiple sclerosis.  These records do show that 
the veteran's history is significant for congenital absence 
of the right kidney with compensatory hypertrophy of the left 
kidney.  The veteran also has a history of dissection of an 
agenesic right ureter and kidney in October 1970.  

Post-service medical records between 1972 and 1979 consist 
primarily of private medical reports with the exception of VA 
examinations in October 1976 and August 1979.  These records 
show that the veteran was treated for a bilateral foot 
disorder, bladder dysfunction and gynecological problems.  
The records are negative for manifestations or findings 
suggestive of multiple sclerosis.  

In March 1978 the veteran underwent a hysterectomy, for 
treatment of severe dysmenorrhea.  Her history of treatment 
for various disorders, including those involving the urinary 
tract, was noted.  Following the surgery she had a normal 
postoperative course until the fourth day when she began 
experiencing moderate discomfort with urination.  A residual 
urine was carried out and was found to be minimal and the 
veteran continued to have dysuria with some uretal spasms.  A 
tentative diagnosis of cystitis was given and the veteran was 
started on medication.  Urine cultures were negative for 
evidence of growth and by the sixth postoperative day the 
veteran was voiding normally.  

Records of private treatment from A.J. Wein, M.D., show the 
veteran was evaluated in May 1979 for symptoms of voiding 
dysfunction.  At the time of the examination the veteran 
dated her symptoms back to her March 1978 hysterectomy.  Dr. 
Wein noted the veteran's history of congenitally absent right 
kidney, distal right ureter removal in October 1970 and 
hysterectomy in March 1978.  He indicated that since her 
bladder symptomatology occurred only after the hysterectomy 
he did not believe the ureteral stump history was related to 
her current voiding dysfunction.  She was treated with 
Tofranil and other medications in an effort to alleviate her 
symptoms. 

A VA examination conducted in August 1979 shows the veteran's 
history was significant for bladder dysfunction, post 
cystoscopy performed in March 1978.  The veteran also 
complained of severe leg cramps on resting.  

Additional evidence of record includes reports of private 
treatment from A. A. Gomar, M.D., beginning in 1979.  Dr. 
Gomar reported the veteran's medical history was significant 
for bladder difficulty since 1978 following a hysterectomy.  
He indicated that at that time it was thought that her 
bladder had been punctured and bladder repair was carried 
out.  Since that time the veteran had complained of poor 
bladder control and dribbling.

VA and private outpatient treatment records dated from 1982 
to 1990, and a 1984 VA examination, primarily show continued 
treatment for an unrelated foot disability and gynecological 
problems.  On VA examination in October 1987, the veteran 
gave a history of multiple sclerosis diagnosed in March 1986. 

Medical records from Community Medical Center dated in May 
1991 show the veteran was hospitalized for an acute 
exacerbation of multiple sclerosis.  It was noted that she 
had been treated previously in 1986 with good results and had 
been extremely stable ever since.  The veteran had noticed 
increased cramps, weakness and paresthesia of the lower 
extremities and later upper extremities with a positive 
Lhermitte's sign.  Other problems noted during that 
hospitalization included enuresis and nocturia since 1978, 
following the hysterectomy.

Received in November 1993 was a claim for service connection 
for multiple sclerosis.  Accompanying the claim was a 
statement from the veteran dated in October 1993 she 
indicated that she has had an incontinence problem since May 
1978 and that her urologist ruled out bladder problems as 
being due to the hysterectomy.  She also claimed that an 
urologist at the University of Pennsylvania Hospital did 
extensive bladder testing to rule out any possible problems 
due to the surgery for the hysterectomy.  She indicated that 
additional testing, including injecting dye into her bladder 
for leaks and a myelogram was performed.  She stated that in 
January 1985 she started having tingling sensations in her 
legs and that multiple sclerosis was first diagnosed in March 
1986.  The veteran stated that she continued to have bladder 
problems and was placed on Tofranil which helped.  The 
veteran maintained that her symptoms are under control except 
for the incontinence.

Records of private treatment from Dr. Gomar dated from 1979 
to 1993 show treatment for multiple sclerosis beginning in 
1986.  Of significance is an examination report dated in 
December 1979 which was negative for complaints or findings 
suggestive of multiple sclerosis.  The examiner noted that 
the only abnormal finding was mild bronchi, bilateral exudate 
with secretions.  The veteran's medical history was 
significant for bladder difficulty since 1978 following a 
hysterectomy.  

A letter dated in September 1994 from Dr. Gomar stated that 
he had treated the veteran since December 1979 and that 
multiple sclerosis was diagnosed in 1986.  He indicated that 
after thoroughly reviewing all the information available he 
strongly felt that the veteran's long-term symptoms of 
bladder incontinence were due to multiple sclerosis.  He 
stated further that detailed evaluation failed to show any 
other type of pathology that could explain the 
symptomatology.

A letter from R. H. Bodenbender, M.D., dated in April 1995 
indicates that the initial urinary tract symptoms beginning 
in March 1978 were typical of early multiple sclerosis, 
including incontinence, frequency and urgency of urination.  
He also indicated that use of the drug Tofranil did not 
"undercut" the veteran's contention that the bladder 
dysfunction was an initial manifestation of multiple 
sclerosis and that the medication is often used to control 
the neurogenic bladder of patients with multiple sclerosis.  

A July 1995 VA neurological examination report shows the examiner 
was uncertain as to whether the urinary incontinence was a 
manifestation of the multiple sclerosis.  He reported that 
although urinary incontinence appeared immediately following 
hysterectomy in 1978, it preceded the veteran's extremity 
symptoms by several years and did not improve with her treatment 
although her other symptomatology did improve.  

A subsequent VA neurology examination in March 1996 was 
conducted to respond specifically to the question of whether 
the veteran's urinary incontinence was an early manifestation 
of her multiple sclerosis.  The examiner's summary follows.  
It was noted that in 1986 the veteran developed numbness and 
tingling with weakness in both lower extremities.  A 
diagnosis of multiple sclerosis was made.  An EMG had shown 
some "nerve damage" and MRI of the brain revealed plaques 
consistent with multiple sclerosis but MRI of the spinal cord 
showed no such lesions.  The veteran had lumbar puncture and 
the spinal fluid reportedly was normal.  She was hospitalized 
for treatment with intravenous ACTH over a period of ten days 
and tapered this further at home with intramuscular 
injections.  She also had visual evoked response at this time 
and this was pronounced normal.  Treatment with the ACTH 
resulted in complete reemission of all of her symptoms except 
for the symptom of some urinary incontinence which had been 
present since 1978.  The urinary dripping which she described 
appeared following hysterectomy in March or April of 1978 and 
continued unchanged over the years and did not respond to the 
ACTH treatment  as her other symptoms did when they had 
appeared in 1986.  

Following the remission of her symptoms the veteran remained 
free of any of the complaints which had been thought to be 
due to multiple sclerosis until in 1991 the numbness and 
tingling and weakness in both lower extremities recurred and 
this time was accompanied also by similar symptoms in both 
upper extremities.  She again was hospitalized for a period 
of eight days for treatment with ACTH and again all of these 
symptoms were relieved.  She apparently had some 
complications with blood pressure form the ACTH treatment and 
this was treated.  

It was reported that she had had two myelograms 1979 and 1980 
and these were pronounced normal.  One of these was followed 
by severe post spinal headache and she required a patching of 
dural leak.  Her symptoms again resolved except that she 
continued to have the same dripping urinary incontinence.  
This had remained unchanged to the present.  There was a 
family history of multiple sclerosis, one niece and another 
family member.  The veteran had an extensive surgical 
history.  She had a hysterectomy in 1978.  She had a 
bicornuate uterus and was found to have an aberrant ureter on 
the right leading from the bladder upwards and ending 
blindly.  The right kidney was congenitally absent.  She had 
a tubal ligation in 1972 as well as multiple surgeries on her 
feet with a bunionectomy being redone on one occasion plus 
multiple surgeries on her toes.  

The veteran's urinary dripping is described as present almost 
constantly day and night, not entirely consistent and helped 
somewhat by Tofranil.  She has had urodynamics studies on two 
occasions, one in the early 1980s and in the fall of 1995.   
These apparently have shown no evidence of a neurogenic 
bladder and she has been told that the incontinence is not 
from multiple sclerosis.  After the study in 1980 she was 
told that the etiology was unknown.

According to the VA examiner, the veteran continued to have 
some degree of urinary incontinence which has been present 
since the hysterectomy in 1978, as well as other symptoms 
associated with multiple sclerosis. 

Following a thorough neurological examination the diagnosis 
was multiple sclerosis, relapsing-remitting.  The examiner 
concluded that it was very unlikely that the symptom of 
urinary dripping was related to her multiple sclerosis.  It 
was noted that the urinary incontinence following 
hysterectomy in 1978 had continued essentially unchanged, day 
and night with a small amount of dripping ever since.  When 
acute symptoms of multiple sclerosis appeared in 1986 and 
were treated with intravenous ACTH, all symptoms resolved 
except the previously present urinary incontinence.  She 
remained free of the other symptoms until 1991 when she had 
the recurrence of acute symptoms in the extremities and gain 
all of these resolved with treatment for her multiple 
sclerosis except that the urinary symptom continued unchanged 
to the present.  Urodynamics studies on two occasions had not 
demonstrated neurogenic bladder.  

In an addendum dated in February 1997 the examiner indicated 
that he had no further opinion beyond those expressed in the 
March 1996 VA examination report and that he could not state 
with certainty the cause of her urinary incontinence.  

The veteran presented testimony at a RO hearing in May 1996 
about the onset and severity of her multiple sclerosis 
disorder.  She testified that she was first treated for 
bladder dysfunction in 1978 following a hysterectomy and that 
multiple sclerosis was first diagnosed in 1986.  The veteran 
also testified that prior to the hysterectomy she had 
reported episodes of dizziness and leg cramps to her private 
physician who attributed her symptoms to fatigue.

The veteran presented similar testimony at a hearing before 
the undersigned Member of the Board in Washington, D.C. in 
April 1998.  She testified that she exhibited multiple 
sclerosis symptoms within the seven-year period.  The veteran 
maintains that she experienced fatigue and leg and muscle 
cramps in service and subsequently showed signs of multiple 
sclerosis, to include numbness of the lower extremities gait 
disturbance and incontinence.

The veteran also submitted an abstract of medical journal 
articles concerning bladder dysfunction and multiple 
sclerosis.  

In view of the conflicting opinions rendered in this case and 
the complex medical question presented, the Board referred 
the claims folder and questions in October 1998 for an 
independent medical expert (IME) opinion from the University 
of Missouri-Columbia Department of Psychiatry and Neurology.  
A physician and Assistant Professor of the Division of 
Neurology submitted the following IME opinion in November 
1998.

This is an independent neurology opinion 
made on veteran...on request from the 
Undersecretary for Health of the 
Department of Veterans Affairs.  This 
opinion is based on chart review only.  
The patient was not examined.  The above 
veteran served on active duty from 
December 1, 1967 to April 28, 1972.  The 
question was if she had any signs or 
symptoms suggestive of multiple sclerosis 
while she was on active duty or during 
the seven years following that (between 
April, 1972 to April, 1979).

REVIEW OF CHART:  The veteran has stated 
that while on active duty she had 
symptoms like fatigue, dizziness, visual 
symptoms, leg cramps and numbness in her 
legs.  She has also been having urinary 
incontinence since April of 1978.  
However as per the summary of the case, 
the service medical records, including 
the July 1971 discharge exam, were 
negative for complaints or findings 
suggestive of multiple sclerosis.  The 
records had indicated that the veteran 
had a congenital problem of the urinary 
system.

The veteran underwent laparotomy with 
total abdominal hysterectomy, lysis of 
adhesions and appendectomy with 
preliminary cystoscopy and urethral 
catheterization in March, 1978.  The 
operative notes after the procedure do 
not indicate that any specific injury was 
caused to any structures of the urinary 
system during that surgery.  Since then 
she has been having multiple urinary 
problems which include: frequency in 
daytime, nocturia, severe urgency and 
urinary incontinence.  Her previous 
congenital problems of the urinary system 
had been congenitally absent or small, 
non-functioning right kidney and a 
possible enlarged left kidney.  She also 
had her distal right urethra removed in 
October of 1970.  After she started 
having this problem, she consulted Alan 
J. Wein, M.D. at the University of 
Pennsylvania in May of 1979.  At that 
time Dr. Wein had conducted a detailed 
workup, which included a urogram which 
showed a larger than normal left kidney.  
Bladder appeared normal and emptied 
normally.  Urodynamic study showed a 
normal profile, normal CMG-EMG, normal 
flow rate and insignificant residual.  
Endoscopy revealed adequate bladder 
capacity with no mucosal lesions.  There 
was no evidence of neurogenic bladder.  
At that time Dr. Wein could not exactly 
localize her bladder problem but felt 
that she could have some form of 
detrussor instability.  He felt that the 
dribbling which she was having sometimes 
after urination could be due to reflux up 
the right stump with emptying of the 
right stump following termination of 
urination.  However, considering the fact 
that the problem had started after 
hysterectomy, (as per patient's history), 
he felt that stump history was not 
related to her voiding problems.  She was 
then empirically tried on imipramine, 
which was stopped due to possible 
anticholinergic side effects, such as 
blurring of vision.  Subsequently, his 
notes indicate that he tried Ditropan.

In the middle of 1986, the veteran was 
diagnosed with multiple sclerosis in 
Scranton, Pennsylvania.  At that time she 
presented with numbness in her legs and 
occasional numbness in the neck.  She had 
an extensive workup, which included:  1) 
visual evoked potentials and brainstem 
auditory evoked potentials, which were 
reported as normal; 2) MRI of the 
cervical, thoracic and lumbar spine, 
which were reported as normal; 3) an MRI 
of the brain which showed multiple small 
increased signal areas in the white 
matter.  There was no mention of contrast 
being given during this study; 4) spinal 
tap which did not show the presence of 
oligoclonal bands or elevation of myelin 
basic protein.  The CSF IgG index was not 
elevated. 5) She also had an EMG-NCV done 
which ruled out a peripheral nerve 
problem to explain the numbness.  She was 
subsequently treated with a course of 
steroids.  Follow up exam by Dr. Lilik, 
done a few months later, indicated 
improvement in her symptoms.  However, no 
comment was made about the bladder 
symptoms in that note.  Another MRI done 
in the following period, on 11/06/89, was 
reported as normal except for maxillary 
sinusitis which was surprising.  Since 
then she was doing relatively well until 
April of 1991, when she had increased 
cramps, weakness, numbness and 
paresthesia of the lower extremities and 
subsequently of the upper extremities.  
An MRI done on 4/26/91 showed several 
isolated areas of increased signal, in 
the cerebral white matter.  Again, no 
mention is made if contrast was given 
during the procedure.  The veteran was 
treated with steroids and improved.  The 
review of her chart also has a clinic 
visit in Scranton Health Care Center on 
December 4, 1979.  At that time a limited 
neurological exam was done which had 
shown a normal pupil, normal extraocular 
movements, and deep tendon reflexes were 
normal.

Since then although her other symptoms 
have improved, the veteran continues to 
have urinary problems.  The patient had 
another sonogram of the kidney done in 
July 1995, which showed no intraluminal 
lesions in the bladder with complete 
emptying of the post-void film.   [A] 
V.A. neurologist, has stated in his noted 
dated March, 1996 that the veteran had 
another urodynamic study in the fall of 
1995 which showed no evidence of 
neurogenic bladder. Besides this the 
patient has a longstanding history of 
right foot problems with multiple 
surgeries because of that.  She also has 
had a previous history of gynecological 
problems.

IMPRESSION:  Based on the given 
information, there seems to be very 
limited evidence that the veteran had any 
clear-cut signs or symptoms suggestive of 
multiple sclerosis during her active 
service years or seven years prior to 
that.  She has continued to have bladder 
problems which she states started after 
her hysterectomy in 1978.  The question 
was whether this could be an early 
manifestation of multiple sclerosis.  
Bladder complaints have been a common 
problem seen in a number of patients with 
multiple sclerosis.  However, this is 
generally due to neurogenic bladder, 
which could be either a spastic or a 
flaccid bladder.  A urodynamic study, 
which was done at University of 
Pennsylvania in 1979 did not show any 
evidence of neurogenic bladder.  This 
makes multiple sclerosis being the 
underlying cause of her bladder problems 
less likely.  Dr. White has also stated 
in his note dated March, 1996 that 
another urodynamic study was done in fall 
of 1995 that did not show any evidence of 
neurogenic bladder.  Thus it is very 
difficult to attribute her bladder 
problems to multiple sclerosis.  A review 
of the chart also indicated that she had 
a blurring of vision at onetime, which 
was possibly due to the anticholinergic 
side effect of Tofranil.  My 
understanding from the chart review, is 
that those symptoms improved after 
Tofranil was discontinued.  Besides, the 
neurological exam done around that period 
did not show any evidence of Afferent 
Pupillary Defect, or intranuclear 
ophthalmoplegia, which can be visual 
deficits often seen in patients with 
multiple sclerosis.  Therefore it seems 
unlikely that if (sic) these symptoms 
were early manifestation of multiple 
sclerosis.

Patients can develop urinary incontinence 
after hysterectomy due to a variety of 
causes.  Her operative notes do not 
indicate any injury being caused to any 
specific structure of the urinary system 
during surgery.  I feel a gynecologist 
can give a much better opinion as to the 
other gynecological causes that can 
explain the urinary problems in this 
patient.  A review of the chart did not 
show any recent gynecological exam.  Dr. 
Wein a Urologist who saw her in 1979 has 
stated that reflux from her right Ureter 
stump can sometimes cause urinary 
incontinence.  However, I feel a 
Urologist is more qualified to give an 
opinion regarding the role of her 
congenital urinary problems in urinary 
incontinence.

Analysis.  The Board finds that the veteran's claim for 
service connection for multiple sclerosis is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991) in 
that it is a "plausible claim, one which is meritorious on 
its own or capable of substantiation."  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The Board further finds that the 
statutory duty to assist has been satisfied.  

The Board notes that service connection may be granted for 
disability which is shown to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Multiple sclerosis, if manifest to a 
degree of 10 percent or more within seven years after 
separation from service, may be presumed to be of service 
onset.  38 U.S.C.A. § 1112 (a)(4) (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

The service and post-service medical evidence dated within 
the active duty and seven year presumptive periods noted 
above (1967-1979), which includes reports of a separation 
examination in 1972 and reports of post-service medical 
examinations performed in a 1976 and 1979, are negative for 
any abnormal findings that were attributed to multiple 
sclerosis.

In reviewing the post-service medical evidence, the Board 
notes that beginning in the late 1970s the veteran was 
evaluated and treated on numerous occasions for a foot 
disorder and bladder dysfunction, but there is no indication 
that multiple sclerosis was diagnosed or even suspected.  The 
remaining medical evidence shows a diagnosis of multiple 
sclerosis was not established until 1986, 14 years after 
service, with a fairly recent onset of symptoms, well beyond 
the 7 year presumptive period that applies to this disorder.

The veteran's incontinence has been reported on two occasions 
to be a factor precipitating the onset of her multiple 
sclerosis.  In September 1994 Dr. Gomar stated that the 
veteran's long-term symptoms of bladder incontinence were due 
to multiple sclerosis, but he did not articulate the 
rationale for his conclusion other than that detailed 
evaluation failed to show any other type of pathology that 
could explain the veteran's symptoms.  A letter from Dr. 
Bodenbender in April 995 also indicated that the veteran's 
initial urinary problems beginning in 1978 were typical of 
early multiple sclerosis and that use of the drug Tofranil 
was often used to control the neurogenic bladder of patients 
with multiple sclerosis.  

A VA examiner in March 1996 concluded that it was very 
unlikely that the veteran's symptom of urinary dripping was 
related to her multiple sclerosis.  The examiner stated when 
acute symptoms of multiple sclerosis appeared in 1986 and 
were treated with intravenous ACTH, all symptoms resolved 
except the previously present urinary incontinence.  The 
veteran remained free of the other symptoms until 1991 when 
she had the recurrence of acute symptoms in the extremities 
and again all of these resolved with treatment for her 
multiple sclerosis except that the urinary symptom continued 
unchanged to the present.  Furthermore urodynamics studies on 
two occasions have not demonstrated neurogenic bladder.

As noted earlier, the conflict in medical opinions 
precipitated the Board's decision to obtain an opinion from 
an IME.  After discussing at length the medical evidence of 
record and the medical principles involved, the IME concluded 
that there was limited evidence that the veteran had any 
clear-cut signs or symptoms suggestive of multiple sclerosis 
during active service or the seven years subsequent thereto.  
Further, the IME disputed Dr. Gomar's and Dr. Bodenbender's 
statements to the effect that the incontinence symptoms the 
veteran experienced following her hysterectomy in 1978 were 
stages of multiple sclerosis.

Upon careful consideration of the conflicting evidence in 
this case, the Board finds that the opinions expressed by the 
IME in 1998 and the VA examiner in March 1996 are more 
convincing and probative than the contrary opinions expressed 
by the veteran's private physicians, in part because they had 
the opportunity to thoroughly review all the medical records.  
The opinions of the IME and the VA examiner establish that 
the veteran did not experience the onset of multiple 
sclerosis during active service or within the seven year 
presumptive period following service.  

Importantly, the IME concluded that although bladder 
complaints are a common problem seen in a number of patients 
with multiple sclerosis, this is generally due to neurogenic 
bladder, which could be either a spastic or a flaccid 
bladder.  However, in the veteran's case urodynamic studies, 
in 1979 and 1995 did not show any evidence of neurogenic 
bladder making it difficult to attribute the veteran's 
bladder problems to multiple sclerosis.  Moreover, the 
veteran's episode of blurred vision was more likely a side 
effect from medication as he found no evidence of Afferent 
Pupillary Defect, or intranuclear ophthalmoplegia, visual 
deficits often seen in patients with multiple sclerosis.

In short, the Board concludes that of the opinions offered, 
greater weight is to be accorded the IME's findings and 
conclusions for the purpose of deciding this appeal.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  Again, the Board notes 
that the IME's opinion was rendered after a thorough review 
of the veteran's service medical records and extensive post-
service medical evidence, both VA and private, comprising her 
claims file.  There is no similar indication in the record 
that others had the benefit of such a longitudinal review.

After weighing all the evidence, the Board adopts the IME 
conclusions, and in light of the other evidence of record, 
the Board finds that the opinion is sufficient to satisfy the 
statutory requirements of producing an adequate statement of 
reasons and bases where the expert has fairly considered 
material evidence which appears to support the veteran's 
position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  
The IME outlined the pertinent evidence in his opinion and 
noted the veteran's contentions.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994) (Court of Veteran Appeals remanded 
case in which Board relied on an IME opinion which failed to 
discuss evidence supporting veteran's contentions).

While the veteran's testimony and allegations of entitlement 
have been considered, her statements do not constitute 
competent medical evidence of causality, since, as a 
layperson, she is not competent to give a medical opinion on 
diagnosis or etiology of a disorder.  LeShore v. Brown, 8 
Vet. App. 406 (1995); Dean v. Brown, 8 Vet.App. 449 (1995).  
The veteran has also submitted several articles in support of 
her theory that her multiple sclerosis was first manifested 
by bladder problems.  However, the Board finds that such 
generic texts, which do not address the veteran's particular 
case, do not amount to competent medical evidence of 
causality as required for service connection.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  In sum, the preponderance of 
the evidence is against the claim.  




ORDER

Service connection for multiple sclerosis is denied.  



		
	N. R. Robin
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

